Citation Nr: 1819000	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for lumbosacral spondylosis prior to May 13, 2011, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from August 2006 to May 2010.  The Veteran then entered the US Army Reserves.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for the Veteran's lumbosacral spondylosis at a noncompensable rating.  

During the pendency of this appeal, the RO issued a May 2012 rating decision that increased the Veteran's lumbosacral spondylosis rating to 10 percent effective May 13, 2011.  As the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the case in August 2016 for a more adequate VA examination, which has been substantially completed.  See Stegall v West, 11 Vet. App. 268 (1998).  The case has now been returned for appellate review.


FINDING OF FACT

1.  Prior to May 13, 2011, the Veteran's lumbosacral spondylosis was not manifested by flexion less than 90 degrees or combined range of motion less than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

2.  From May 13, 2011, the Veteran's lumbosacral spondylosis was not manifested by forward flexion of the thoracolumbar spine to less than 60 degrees, combined range of motion of the thoracolumbar spine to less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for lumbosacral spondylosis prior to May13, 2011, and in excess of 10 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5239 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The United States Court of Appeals for Veterans Claims (Court) has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The Veteran seeks an initial compensable rating prior to May 13, 2011, and a rating in excess of 10 percent for lumbosacral spondylosis from May 13, 2011.  His disability has been rated using the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") under 38 C.F.R. § 4.71a, Diagnostic Code 5239 for spondylolisthesis or segmental instability

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with a loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion (ROM) refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating, Note 1.

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The following ratings apply to intervertebral disc syndrome (IVDS) based on incapacitating episodes:  60 percent for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; 40 percent for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1. 

The Veteran had a VA examination in August 2010.  The Veteran had reported back pain on two occasions, one in 2007 when he injured it during physical training exercises, and again in January 2009.  He complained of constant pain in his back at a 4 on the pain scale, with 10 being the worst pain on the scale.  He reported the pain did not radiate.  There were no spasms, stiffness or weakness.  He reported that the pain did not affect his daily life.  When he is active, the pain was a 6 on a scale of 10, but he did not take any medications for it.  On evaluation, the examiner observed no tenderness and lumbar lordosis was well preserved.  ROM testing of the thoracolumbar spine showed forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  The combined ROM was 240 degrees.  The examiner did not observe pain with ROM testing or additional loss of motion on repetitive use nor fatigue.  His gait was normal.  The lumbosacral x-rays showed spondylosis and the diagnosis of lumbosacral spondylosis was made.  No IVDS was found. 

A May 2011 imaging report showed spondylosis bilaterally.

In July 2011, the Veteran was treated at VA medical facility in Batavia, NY.  The Veteran complained that his back pain was 4 to 6 out of 10, where 10 is the worst pain.  A prior imaging from May 2011 confirmed spondylosis bilaterally at the L5 plate of the spine.  The Veteran stated the pain was dull and aching, and was aggravated with change in positions, exercise or standing.  At this time, the Veteran did feel that the pain affected his enjoyment of life and concentration.  He was referred to chiropractic care.

In August 2011 the Veteran reported to the same facility for chiropractic care due to back pain.  The active ROM was still full (as noted above) except there was pain at the end ranges of extension.  The clinician performed lumbar manipulation; however, relief was undetermined.  In September 2011 the Veteran reported that the pain in his right hamstring was worse than the back pain.  The clinician noted some degree of tenderness in the right hamstring. 

In the November 2011 Notice of Disagreement, the Veteran stated he was now taking medication for his lower back pain.  However, in a February 2012 physical therapy note, the Veteran reported he was suffering no real back pain or radiating pain.  Gait and trunk movements were performed unguarded.  The Veteran was still experiencing pain on extension.  In April 2012, the Veteran complained the back pain had become 5 out of 10 on a scale where 10 is the worst pain.  

During his August 2012 VA examination, the Veteran reported that his back pain continued to worsen.  On examination, ROM testing showed forward flexion was 85 degrees with no pain in motion; extension was 25 degrees with pain at 20 degrees.  Veteran was capable of right lateral flexion at 30 degrees with no pain in motion, and left lateral flexion was at 25 degrees with pain at 20 degrees.  The Veteran could perform 30 degrees rotation, bilaterally with pain at 20 degrees.  The Veteran did not perform repetitive use testing due to pain.  The examiner stated that the pain on movement caused functional loss with less movement than normal.  There was no guarding or muscle spasm reported.  No radiculopathy was reported.

In April 2015, the Veteran was seen for follow-up of low back pain, and stated that he was "doing alright."  The Veteran stated that overall treatment helped for a few days and then his pain returns.  Imaging taken in May 2013 showed mild narrowing at L4-5 with unchanged disc space, and no significant disc space narrowing. 

In December 2016, per the Board's remand order, the Veteran underwent another VA examination.  The Veteran stated that his back pain had worsened and was constant.  The Veteran stated that he could only lift, carry, and push and pull a maximum of 20 pounds.  He also noted he could not run, perform repetitive bending and could not stoop.  On examination, the Veteran had full range of motion, but he exhibited pain during rest and motion.  On repetitive use testing, the Veteran did not have any additional loss of function or range of motion, or pain, weakness, fatiguability, or incoordination.  However, this pain produced no functional loss.  In this examination, the Veteran did have muscle spasm, but it did not produce an abnormal gait or abnormal spinal contour.  The impact of Veteran's lumbosacral spondylosis precluded stooping, running, repetitive ending and weights over 20 pounds.  In addition, IVDS was not present.  The examiner further noted that there was no radiculopathy or neurological abnormalities.  

III. Analysis 

Based on the foregoing, the Board cannot find that a compensable rating was warranted prior to May 13, 2011.  The August 2010 examination showed flexion was 90 degrees and the combined thoracolumbar spine ROM was greater than 235 degrees.  There was no muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Also, there was no pain or additional loss of motion on repetitive use to warrant a higher rating.  Therefore, the criteria for a 10 percent rating were not approximated prior to May 13, 2011. 

In addition, the Board cannot find that a rating in excess of 10 percent for lumbosacral spondylosis is warranted from May 13, 2011.  There is no evidence that the Veteran had limitation of flexion of the thoracolumbar spine of less than 60 degrees; combined ROM of less than 120 degrees.  While he had muscle spasms, it did not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Also, even with consideration of pain and some intermittent loss of repetitive motion, the Board cannot find that the disability picture more closely approximates the criteria for the next higher rating.  Most notably, the most recent VA examination report reflects that there was no additional loss of function or range of motion after repeated use.  Therefore, the criteria for a rating in excess of the current 10 percent evaluation are not met.  

The Board has also considered whether a higher evaluation is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the record clearly shows that the Veteran does not have physician prescribed bed rest or intervertebral disc syndrome.  See August 2010, August 2012 and December 2016 VA examination reports.  Therefore, consideration under this criterion is not warranted.    

The Board has also considered whether separate neurological evaluations are warranted in this case.  However, the record clearly shows that the Veteran does not have radiculopathy or any neurological abnormalities.  

In summary, an initial compensable rating is not warranted prior to May 13, 2011 and a rating in excess of 10 percent for lumbosacral spondylosis is not warranted from May 13, 2011.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  

As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating prior to May 13, 2011, and a rating in excess of 10 percent, thereafter, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


